Title: David Humphreys to John Jay, 8 January 1790
From: Humphreys, David
To: Jay, John

 
          
            Sir
            United States [New York] Janry 8th 1790
          
          I am commanded by the President of the United States of America to send to you some Papers which have just come to him, and which are of a nature highly interesting to the Community. His object is to avail himself of your opinion, relative to the measures which should be adopted in consequence of this Communication. I have the honor to be with perfect respect &c.
          
            D. Humphreys
          
          
            N.B. the above letter was from Genl Forman—giving an acct of the detection of forgeries on the State Notes of New York—& enclosing several of the Counterfiet Certificates.
          
        